     1:20-cv-01725-JFA-SVH   Date Filed 07/16/20   Entry Number 20   Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Clarence L. Rhodes,                     )     C/A No.: 1:20-1725-JFA-SVH
                                         )
                    Petitioner,          )
                                         )
         vs.                                               ORDER
                                         )
                                         )
 Warden Bryan K. Dobbs,
                                         )
                                         )
                    Respondent.
                                         )
                                         )

        Clarence L. Rhodes (“Petitioner”), proceeding pro se and in forma

pauperis, filed this action seeking habeas corpus relief pursuant to 28 U.S.C.

§ 2241. This matter was referred to the undersigned for all pretrial

proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(c) (D.S.C.). This matter is before the court on Petitioner’s motion

for bond and expedited review. [ECF No. 14]. For the reasons that follow,

Petitioner’s motion is denied.

I.      Factual and Procedural Background

        On December 3, 2013, a federal grand jury returned an Indictment

charging Petitioner with the following: Count 1 – felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and

924(e); Count 2 – possessing with intent to distribute a quantity of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and Count 3 –

possessing a firearm in furtherance of a drug-trafficking crime, in violation of
  1:20-cv-01725-JFA-SVH     Date Filed 07/16/20   Entry Number 20   Page 2 of 5




18 U.S.C. § 924(c). Rhodes v. Dobbs, Cr. No. 0:13-1041-JFA (“Rhodes I”) at

ECF No. 3. A writ issued and Petitioner made his first appearance in federal

court on December 16, 2013. Id. at ECF Nos. 5, 6, 12, 14, 15, 18. After the

Government moved for detention, Petitioner waived his right to a detention

hearing and was ordered detained. Id. at ECF Nos. 15, 20. A plea agreement

was filed April 10, 2014, in which Petitioner agreed to plead to Count 1, the

felon-in-possession charge. The plea agreement contained paragraphs in

which the Government agreed to dismiss the remaining counts of the

indictment. The plea agreement also contained a forfeiture provision, a non-

binding recommendation to state authorities that Petitioner not be

prosecuted for any state crimes arising out of the same incident, a provision

in which Petitioner expressed satisfaction with his trial counsel, and a

paragraph in which Petitioner waived his rights to seek documents pursuant

to the Freedom of Information Act. Id. at ECF No. 42, ¶¶ 3, 5–9. Petitioner

entered his guilty plea on April 23, 2014. Id. at ECF Nos. 44–45. The district

court sentenced Petitioner to 120 months imprisonment and three years of

supervised release. Id. at ECF Nos. 53–56. The Judgment and Commitment

was filed September 9, 2014. Petitioner did not file a notice of appeal.

      Petitioner filed this §2241 challenging his conviction under 18 U.S.C. §

922(g) in light of the Supreme Court’s opinion in Rehaif v. United States, 139

S. Ct. 2191 (2019) (holding to establish a violation of section 922(g), the



                                        2
      1:20-cv-01725-JFA-SVH   Date Filed 07/16/20   Entry Number 20   Page 3 of 5




government must prove the defendant had knowledge of the facts that made

his possession of a firearm or ammunition unlawful). On March 25, 2020, the

Fourth Circuit Court of Appeals issued its opinion in United States v. Gary.

The Court held Gary’s plea was not knowingly and intelligently made and the

district court’s error in accepting the plea without giving Gary notice of an

element of the § 922(g) offense was structural. Slip Op. at 2. The Fourth

Circuit denied en banc rehearing of the panel decision in Gary, but the

mandate has not issued.

II.      Discussion

         A.   Bond

         Petitioner argues he is entitled to bond pursuant to Fed. R. App. P. 23.

In the habeas context, release pending appeal is reserved for “extraordinary

cases involving special circumstances or a high probability of success.” Land

v. Deeds, 878 F.2d 318 (9th Cir. 1989). A prisoner seeking release from

custody under Rule 23 must demonstrate “not only a substantial claim of law

based on the facts surrounding the petition but also the existence of ‘some

circumstance making [the motion for bail] exceptional and deserving of

special treatment in the interests of justice.’” Dotson v. Clark, 900 F.2d 77,

79 (6th Cir. 1990) (quotations omitted); see also United States v. Perkins, 53

F. App’x 667 (4th Cir. 2002).




                                          3
  1:20-cv-01725-JFA-SVH     Date Filed 07/16/20   Entry Number 20   Page 4 of 5




      In the present case, the district court has not issued a decision on

Petitioner’s habeas petition. Accordingly, Fed. R. App. P. 23 is not applicable,

as the case is not on appeal. See Martin v. Coakely, 2016 WL 4874364

(S.D.W.V. June 9, 2016) (“[A]s apparent from the language of the various

subsections of Rule 23, such rule is applicable only in the context of ‘a review

of a decision. . .’ See Fed. R. App. P. 23(b) and (c). Hence this rule ‘applies

only when a habeas action is before the court of appeals on review of a

district court's decision.’” (citing Mitchell v. McCaughtry, 291 F. Supp.2d 823,

835 (E. D. Wisc. 2003))). Therefore, because Fed. R. App. P. 23 is not

applicable to Petitioner, his motion for bond is denied.

      B.    Expedited Review

      Petitioner’s motion is also labeled as a motion for expedited review. The

court denies Petitioner’s request and will consider the petition in the normal

course. The court has many petitions based on the same grounds as the

instant case, many of which were filed prior to this one. As noted in the

opinion denying en banc proceedings “[m]any, many cases await the

resolution of this question.” Slip Op. at 2. Although Petitioner cites concerns

over COVID-19, he has presented no evidence of medical conditions showing

he is at greater risk of contracting the virus, or suffering more harmful

affects from the virus, as the many prisoners in the same position as

Petitioner. His request for expedited review is therefore denied.



                                        4
   1:20-cv-01725-JFA-SVH   Date Filed 07/16/20   Entry Number 20   Page 5 of 5




III.   Conclusion

       For the foregoing reasons, Petitioner’s motion for bond and expedited

review is denied.

       IT IS SO ORDERED.



July 16, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       5
